                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DIETRICH TRIMM                                                                                     PLAINTIFF

V.                                                                             NO. 4:18-CV-46-DMB-JMV

M&W TRANSPORTATION CO., INC.,
et al.                                                                                        DEFENDANTS

                                              consolidated with

MCKINLEY LANGSTON, JR.                                                                             PLAINTIFF

V.                                                                             NO. 4:18-CV-45-DMB-JMV

M&W TRANSPORTATION CO., INC.,
et al.                                                                                        DEFENDANTS


                                       ORDER CLOSING CASES

        On November 14, 2019, a “Rule 41(a)(1)(A)(ii) Stipulation of Dismissal with Prejudice”

was filed in the Trimm case, which is signed on behalf of all parties who have appeared and states

that the “case has been compromised and settled among the parties and that the case … is hereby,

dismissed with prejudice, with each party bearing its own fees and costs.” See No. 4:18-cv-46, at

Doc. #54. Also on November 14, a “Rule 41(a)(1)(A)(ii) Stipulation of Dismissal with Prejudice”

was filed in the Langston case, which is signed on behalf of all parties who have appeared and

states that the “case has been compromised and settled among the parties and that the case … is

hereby, dismissed with prejudice, with each party bearing its own fees and costs.” See No. 4:18-

cv-45, at Doc. #43.

        Accordingly, both the Trimm case and the Langston case are CLOSED.1


1
 A motion to approve settlement was filed and granted only in the Trimm case. See No. 4:18-cv-46, at Docs. #52
(motion requesting approval), #53 (order approving settlement). Regardless, both cases may be closed on the Court’s
active docket based on the representations that settlements were reached.
SO ORDERED, this 21st day of November, 2019.

                                      /s/Debra M. Brown
                                      UNITED STATES DISTRICT JUDGE




                                  2
